Mr. Justice Benson
delivered the opinion of the court.
1. The order was made and entered by the lower court on April 10, 1915. The notice of appeal was served on April 19th, and filed on April 21st. On May 5th a mass of papers which appear to be the original files, both in the Probate and Circuit Courts, but without any certificate identifying them, were fastened together and filed here. No abstract or other paper was filed in this court until July 22d, when the motion now under consideration was filed. Thereafter, on July 28th, appellant filed her brief. The papers filed on May 5th do not constitute such a transcript as is required by statute (Section 554, L. O. L.; Laws 1913, p. 618), or by the rules of this court. Neither is there any abstract on file herein, as required by Buie 6 of this court (117 Pac. ix), nor has appellant offered any explanation or excuse for her failure in this regard.
It follows that the motion to dismiss must be allowed ; and it is so ordered.
Appeal Dismissed.